Exhibit 10.14

 

Credit Facility Agreement

of

Mega International Commercial Bank

 

Reference number: zhaodunyuezi no. A102322

Client: Applied Optoelectronics, Inc., Taiwan Branch

 

Applied Optoelectronics, Inc., Taiwan Branch (the “Borrower”) and Mega
International Commercial Bank (the “Bank”) hereby agree that the Borrower shall
be bound by the following terms and conditions for all the credit granting
transactions with the Bank.

 

General conditions

 

Article 1: Scope of Application

 

This Agreement sets forth the general terms and conditions of all the credit
granting transactions between the Borrower and the Bank, and unless otherwise
provided by any other agreements, shall apply to all the credit facility granted
hereunder. This Agreement shall come into effect upon being executed and
returned to the Bank by the Borrower.

 

Article 2: Definition of Bank

 

For the purpose of this Agreement, the Bank includes the general management
department and the branches thereof.

 

Article 3: Scope of Indebtedness

 

The indebtedness under this Agreement refers to all the bills, loans, advance
payments, securities or other debts owed by the Borrower to the Bank, including
the interest, late payment interest, default penalty, damages and any other
expenses payable by the Borrower.

 

Article 4: Adjustment of the Amount and Extension Date

 

With respect to any loan to be granted to the Borrower, if the Bank is short of
cash or the extension of such loan would make the Bank in breach of laws, the
Bank may adjust the extension date and the amount of such loan, provided that
any non-extended loan for which the undertaking fee has been paid by the
Borrower shall be returned by the Bank in proportion to the amount of such
non-extended loan.

 



1

 

 

Article 5: Delivery of Documents

 

Any repayment request or notice given by the Bank hereunder to the Borrower
shall be deemed to have been made when such request or notice has been delivered
to the address most recently provided by the Borrower. In the event that the
recipient or its agent fails to notify the Bank of any change of such address,
or the Bank fails to deliver any of its request or notice to the address most
recently provided by the Borrower for any other reasons, such request or notice
shall be deemed to have been received by the recipient after a reasonable
mailing period from the date the Bank delivers such documents to the post
office.

 

Article 6: Calculation of Interests

 

The Borrower shall pay interest to the Bank per month for all the loans extended
by the Bank at the rate set forth in the relevant credit agreement. In the
absence of such rate, the base interest rate published by the Bank on the date
its creditor’s right occurs shall apply.

 

Article 7: Non-responsibility for Verification of Seal

 

With respect to any bills issued, or secured or endorsed by the Borrower for the
credit granted by the Bank, if the seal of the Borrower is stolen without the
Bank being aware of it or the seal is forged and the Bank has performed to the
largest extent its duty of care, the Applicant shall indemnify the Bank against
any losses suffered by the Bank. With respect to the certificate of
indebtedness, letter of guarantee or other documents held by the Bank for the
credit granting, if the Bank can prove that it has provided the loan to the
Borrower or issued a letter of guarantee to the beneficiary pursuant to the
credit agreement, the Borrower shall not deny the existence of the credit
relationship on the excuse of the seal of the Borrower being forged or stolen.
The Borrower shall inform in writing the Bank of any change of name,
organization, articles of association, person in charge, or any other changes
which may have material impact on the operation of the Borrower, and provide the
Bank with the application for changing or deregistering the seal. The Borrower
shall assume the full liability for any transactions with the Bank before it
informs the Bank of such changes. Before the Borrower obtains the approval of
the Bank and completes the formality for changing or deregistering the seal, the
seal kept by the Bank shall remain valid. The Borrower shall be fully liable for
any consequences in connection with the use of the original seal in any
transactions with the Bank. The above provisions shall apply to any losses
caused by the original seal being stolen or forged.

 



2

 

 

Article 8: Assumption of Risks related to defacement or loss of Bills

 

In the event that any bills, evidence of debt or any other supporting documents
issued, endorsed, accepted or secured by the Borrower evidencing the
indebtedness owed to the Bank are defaced or lost due to any accidents, force
majeure or any other reasons not attributable to the Bank, or such bills,
evidence of debt or other debt certificates are altered other than in connection
with the gross negligence of the Bank, unless the Borrower can prove that any
book account, voucher, computer generated documents or correspondence of the
Bank contains mistakes, which mistakes shall be corrected by the Bank, the
Borrower shall fully acknowledge all the information recorded in such documents
and undertake to repay all the costs, default penalty, principal and interest
when due.

 

Article 9: Loss of term rights

 

1.In any of the following circumstances, the Bank may reduce at any time the
line of credit or shorten the term of the loan granted to the Borrower or deem
such loan immediate due and payable without giving prior notice or reminder
letter:

  

(1)the Borrower fails to repay the principal of any debt when due;

(2)the Borrower petitions for compromise, bankruptcy, reorganization according
to the Bankruptcy Law, receives the refusal notice from the clearing house, is
wound up or liquidates its debts;

(3)the Borrower fails to perform its obligation to provide security;

(4)the Borrower dies and his successor declares limited succession or abandons
inheritance;

(5)the property of the Borrower is declared to be confiscated due to any
criminal offence;

 



2.In any of the following circumstances, the Bank may reduce at any time the
line of credit or shorten the term of the loan granted to the Borrower or deem
such loan immediate due and payable by giving a reasonable prior notice or
reminder letter:

  

(1)the Borrower fails to repay the interest of any debt when due;

(2)the collateral of the Borrower is attached, lost, devalued or is unable to
cover the secured claim;

(3)the purpose of the funds provided by the Bank is not consistent with that
authorized by the Bank;

(4)the Borrower is subject to enforcement or provisional attachment order,
provisional injunction, or any other preservation measures,

 



3

 

 

Article 10: Inspection of Property and Disposal of Documents

 

The Borrower shall be subject to the supervision of the purpose of the credit,
the inspection of the business and finance and the examination and control of
the collateral by the Bank, and shall provide the Bank with direct access to any
relevant account books, financial statements (including the consolidated
financial statements), vouchers and documents. The Bank may also, if necessary,
require the Borrower to provide such credit checking materials or the financial
statements audited by an account firm acceptable to the Bank on a regular basis,
and require such account firm to provide the working paper and deliver a copy of
such financial statements to Joint Credit Information Center by giving notice to
the Bank. In the event that the Bank believes that any financial statements or
any other documents submitted by the Borrower to the Bank contain false
information, the Borrower shall be deemed in breach upon notice from the Bank.
However, the Bank is not obligated to make such supervision, inspection,
examination, control or review. In the event that the Bank believes that the
financial structure of the Borrower needs to be improved, it may require the
Borrower to effect such improvement.

 

The Borrower agrees that the Bank may provide the Borrower’s creditworthiness
report issued by the Bank, credit facility documents (including records of delay
in payment, reminder letter and bad loan), the Borrower's financial documents,
paper credit materials, individual credit materials, credit card (including IC
card and magnetic stripe card) materials and the credit materials of credit
card’s appointed stores, as well as any other documents related to credit
facility, to the Small and Medium Enterprise Credit Guarantee Fund (SMEG) or any
organization appointed by the SMEG, for collection, computer processing, use and
international transmission, and to Joint Credit Information Center for filing.
The Borrower agrees that Joint Credit Information Center may provide such
materials and documents to any of its member agencies.

 

Article 11: Setoff Right

 

Regardless of the maturity date of any debt or claim, the Bank shall have the
right to dispose of all the deposits and creditor's rights of the Borrower
against the Bank (excluding check deposit) and apply such proceeds toward
payment of the Borrower's debt. The Borrower acknowledges and agrees that in
case of any default under any deeds between the Bank and the Borrower, if the
Bank intends to reduce the line of credit or reduce the term of the loan or
declare that such loan becomes immediately due and payable, then the deposit
check executed between the Borrower and the Bank shall automatically become
invalid, in which case, the Bank will immediately return the remaining amount
and apply such amount to be returned toward payment of any of the Borrower's
debts. The above setoff provision requires that the setoff will immediately come
into effect when such setoff is recorded in the book account, and any deposit
receipts, books, checks or any other certificates shall become invalid to the
extent of such setoff.

 



4

 

 

Article 12: Setoff Priority

 

In the event the proceeds are not sufficient to cover all the debts owed to the
Bank and the method and order of such setoff shall be subject to the Civil Act,
provided that the default penalty

 

Article 13: Assumption of Expenses

 

In the event that the Borrower is the subject to a litigation due to failure to
perform its obligations, the Borrower agrees that the credit investigation
expenses, storage cost, legal fee (to the extent of the amount paid to the
attorney engaged by the Bank if it is unable to litigate on its own) and any
other necessary costs incurred by the Bank in exercising or preserving its
claims against the Borrower shall be borne by the Borrower, unless the court
decides that there is no creditor's right against the Borrower.

 

Article 14: Entrustment

 

The Borrower agrees that in light of the business need, the Bank may entrust its
business to any other organizations pursuant to the Finance Department, and may
provide such entrusted organization with relevant material, provided that such
entrusted organization shall be bound by the relevant laws and regulations and
the confidentiality obligation when processing through computer or use any
materials of the Borrower. The Borrower may consult with the Bank in respect of
the type of information to be disclosed to such entrusted organization and the
name of such entrusted organization.

 

Article 15: Competent Jurisdiction

 

The undersigned agree that the _______ District Court or the Taipei District
Court, Taiwan will be the court of first instance having jurisdiction over all
actions arising from or in connection with the indebtedness owed by the Borrower
to the Bank.

 

Special Provisions

 

Article 16

With respect to the debts guaranteed by the Borrower, if the main debtor does
not perform its contractual obligations and the Bank deems it necessary to allow
the main debtor to defer or amortize the payment upon request by such main
debtor, it shall notify in writing the Borrower, in which case, the Borrower
agrees to continue to perform its guarantee obligations as to all the debts
after the written notice of the Bank is given or deemed given.

 



5

 

 

Article 17

In any of the following circumstances, the Bank may reduce at any time the line
of credit or shorten the term of the loan granted to the Borrower or deem such
loan immediate due and payable without giving prior notice or reminder letter:

(1) the Borrower provides any untrue financial report or materials to the Bank,
resulting in the mistaken assessment by the Bank, thus causing the Bank make
mistakes in its assessment, or intentionally hide or misrepresent any facts in
dealing with the Bank, thus causing the Bank make mistakes;

(2) any permit or license used by the Bank to authorize the purpose of any fund
is suspended or revoked;

(3) any capital authorized by the Bank is used in Mainland China.

 

Article 18

 

In any of the following circumstances, the Bank may reduce at any time the line
of credit or shorten the term of the loan granted to the Borrower or deem such
loan immediate due and payable by giving a reasonable prior notice or reminder
letter:

(1) any bills used by the Borrower or its person in charge is not honored and no
registration is made;

(2) any bill provided by the Borrower for repayment is not accepted;

(3) the Borrower delays in payment of its debt owed to any financial
institution;

(4) the Borrower puts any of its property under custody of a third party without
the approval of the Bank;

(5) the Borrower neglects to take out or renew any proper fire insurance
(including the earthquake insurance) for the collateral;

(6) the Borrower is merged into or with any other company or is split or reduces
its registered capital;

(7) the Borrower is in breach of any provisions of this Agreement.

 

Article 19

In the event that the Borrower allows the Bank to put under custody or transfer
any claims (including the creditor's rights guarantee) against the Borrower to a
third party pursuant to the applicable regulations on securitization of
financial assets, the Bank may adopt the public announcement as set forth in
such regulation in lieu of giving a transfer notice.

 

Article 20

 

The Borrower agrees that the Bank may, for the purpose of such transfer, provide
the relevant creditor's rights documents to such transferee and debt value
inspector, provided that the Bank shall procure such persons to comply with the
Bank Law, Computer processing protection law and any other applicable laws, and
shall not disclose such information to any third party.

 



6

 

 

Article 21

 

The Borrower x agrees □ does not agree that the Bank may disclose or transfer
any of its clients accounting, credit, investment or insurance documents held by
or filed with the Bank, to Mega Financial Holding Co., Ltd and any subsidiaries
thereof listed below and selected by the Borrower by checking a box, for the
purpose of advertisement, marketing or provision of service, provided that such
holding company or subsidiary shall take any necessary confidentiality measure
to protect such documents (if the Borrower does not select "agree", or selects
"agree" without selecting the subsidiaries which may use such materials, or the
seal page is left blank or the seal is not compliant, the Borrower shall be
deemed to have selected "does not agree":

 

□ Mega Securities Co. Ltd.

□ Chung Kuo Insurance Company

□ Mega Bills Finance Co. Ltd.

□Mega Life Insurance Agency Co. Ltd.

□Mega International Investment Trust Co., Ltd.

□Mega Asset Management Co., Ltd.

□Mega Venture Capital Co., Ltd.

□All of the above companies

Even if the Borrower accepts this article, it can disagree at any time in the
future by telephone, in writing or dealing in person with the Bank, thereupon,
the Bank will notify Mega Financial Holding Co., Ltd and the selected
subsidiaries to not to send any materials and exchange of client's documents.

 

Article 22

 

This Agreement is signed and sealed by the Borrower in person. Any future credit
facility agreement between the Borrower and the Bank affixed with any of the
signature or seal of the Borrower will be valid.

 



7

 

 

The Borrower hereby represents that it has read and is fully aware of the
provisions of this Agreement before executing this Agreement.

 

Borrower: Applied Optoelectronics, Inc., Taiwan Branch

Reference number: 28410552

Responsible person: Thompson, Lin

Identity card number:

 

By:/s/ Chih-Hsiang (Thompson) Lin  (By seal)    By:/s/ Applied Optoelectronics,
Inc.  (By corporate seal)



 

Date : December 20, 2013

Address: 7F.-1,NO.700, Jhongjheng Rd., Jhonghe District , New Taipei City 23552,
Taiwan

 

 

 

 

 

 

 

 

 

 

 

 

 



8

 